Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                        General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 7 and 11.
b.	Claims 1-13 are pending on the application.
Drawings
2.	The drawings were received on 06/24/2021.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 06/24/2021.  The information disclosed therein was considered.
Specification
5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “The disclosure related to” in page 31, line 2, which is implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 7 and 11 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park (US 2009/0225600 A1).
	Regarding to independent claim 1, Park in Figures 1-10 are directly discloses a semiconductor memory device (memory device 1000, Figure 2) comprising: 
a memory block (memory block BLK0…BLKn-1, Fig. 3) including a plurality of memory strings (a string 111, Fig. 4); 
a pass circuit (a Plane 100_0 generate the pass/fail signal, Fig. 2 and P/F check 150, Fig. 3) connected between local word lines (a word line WL) of the 5memory block (memory block BLK0..BLKn-1) and global word lines (a bit line BL), and configured to connect the local word lines to the global word lines in response to a block selection signal (the pass/fail signal)(the plane 100_0 for store data information at a plane program in memory block BLK in response to the pass/fail signal transferred to the control logic 200), Figs. 2-3, paragraph 0033-0034); and 
a voltage providing circuit (a voltage generator 300) configured to generate an operation voltage during a program (Vpgm) or read operation (Vpp), apply the 10operation voltage to the global word lines (the control logic 200 connected to the memory block BLK, which is contains the bit line BL such global word line and the word line WL such the local word line), and discharge the global word lines when the program operation or the read operation is completed, wherein the pass circuit (pass/fail singal and P/F check 150) is further configured to control the local word lines (word line WL) to be in a floating state after the program 15operation or the read operation is completed and before discharging the global word lines (bit line BL)(the voltage generator 300 generate the program voltage Vpgm to a select word lineand the pass voltage Vpass to unselected word line and the high voltage Vpp to memory block BLK in response to the control logic 200 and the pass/fail signal (or P/F check 150) may check whether all data bits transferred via the column selector circuit 140 have a pass data value and provide a pass or fail signal to the control logic 120 as a verify result, see at least in Figures 2-4, paragraph 0031-0055 and the related disclosures).  

Regarding claim 7, they encompass the same scope of invention as that of claim 1, except they draft the invention in method format instead of apparatus format.  Part. teach all the necessary elements to perform the method of these claims.  The aspects of the invention contained in claim 7, is therefore rejected in method format for the same reasons claim 1, was rejected in apparatus format, as discussed above in the prior paragraphs of the office action.

Regarding claim 11, they encompass the same scope of invention as that of claim 1, except they draft the invention in method format instead of apparatus format.  Part. teach all the necessary elements to perform the method of these claims.  The aspects of the invention contained in claim 11, is therefore rejected in method format for the same reasons claim 1, was rejected in apparatus format, as discussed above in the prior paragraphs of the office action.

	Allowable Subject Matter
7.	Claims 2-6, 8-10 and 12-13, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the semiconductor memory device, further comprising a block decoder configured to: 20generate the block selection signal of a high potential and output the block selection signal to the pass circuit during the program operation or the read operation on the memory block, and deactivate the block selection signal to a ground level before 26discharging the global word lines (claim 2), the semiconductor memory device, wherein the voltage providing circuit comprises: 5a voltage generation circuit configured to generate the operation voltage to be applied to the global word lines during the program operation or the read operation; a global word line switch circuit configured to switch the operation voltage generated by the voltage generation circuit to 10the global word lines; and a discharge circuit configured to discharge the global word lines to a ground level (claims 3-4), the semiconductor memory device, further 20comprising a control logic configured to: control the block decoder and the voltage providing circuit during the program operation or the read operation, generate and output first control signals to control applying the operation voltage to the global word lines during the program 27operation or the read operation, and generate and output second control signals to control the global word lines when the program operation or the read operation is completed (claims 5-6), the method, further comprising: adjusting the operation voltage applied to the global word lines to an equalizing voltage level before electrically blocking the global word lines from the local word lines, after applying the 10operation voltage to the local word lines (claims 8-10), the method, further comprising: adjusting the local word lines to an equalizing potential before floating the local word lines, wherein the equalizing potential is lower than a potential of the pass voltage (claims 12-13).
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jang et al (US. 2018/0350440) discloses a semiconductor memory device, a method and the peripheral circuit configured to perform an erase characteristic check operation in memory block.
	Lee et al (US. 2018/0182461) discloses a semiconductor device may include a pass circuit unit configured to connect global signal lines to signal lines to set voltage levels of the signal lines.
	
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.